     Case: 1:20-cv-02547 Document #: 27 Filed: 10/14/20 Page 1 of 1 PageID #:90




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

SHINY STRANDS, INC.,                                      )
                                                          )
                       Plaintiff,                         )
                                                          )
v.                                                        )
                                                          )   Case No.: 1:20-cv-2547
JPMORGAN CHASE BANK, N.A., and                            )
JPMORGAN CHASE & CO.                                      )   Honorable Joan B. Gottschall
                                                          )
                                                          )
                       Defendants.                        )

       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Shiny Strands, Inc.

submits this Notice of Voluntary Dismissal With Prejudice with respect to its Complaint.

Defendants JPMorgan Chase Bank, N.A. and JPMorgan Chase & Co. have not served an answer,

motion to dismiss, or motion for summary judgment. The case can be closed, and the parties

shall bear their own attorneys’ fees and costs.



Dated: October 14__, 2020
                                                  Respectfully submitted,

                                                  By:    /Steven Smith/

                                                  Steven Smith, Esq.
                                                  5555 North Sheridan Road
                                                  Apt. 708
                                                  Chicago, IL 60640
                                                  Email: stevesmithlaw88@gmail.com


                                              Attorney for Plaintiff Shiny Strands, Inc.
